 

Exhibit 10.1

 

[tlogo_ex10-1.jpg]

 

November 19, 2013

 

InspireMD, Inc.

800 Boylston Street, Suite 1600

Boston, MA 02199

Attn: Craig Shore

 

AMENDMENT NO. 1

 

Re:Loan and Security Agreement dated as of October 23, 2013 (as may be amended
from time to time) by and between InspireMD, Inc. and Inspire M.D LTD
(individually and collectively, referred to as “Borrower”) and Hercules
Technology Growth Capital, Inc. (“Lender”) (the“Agreement”)

 

This letter will serve as an amendment by Lender of the requirement set forth in
Section 7.1(b) of the Agreement that Borrower deliver to Lender its unaudited
interim and year-to-date financial statements as of the end of such calendar
quarter within 30 days after the end of each calendar quarter. The reference to
“30” days in such Section is hereby replaced with “45” days. Subject to the
applicable grace period set forth in Section 9.2 of the Agreement, failure to do
so shall result in an Event of Default under the Agreement.

 

The foregoing amendment is limited to the modification described herein and the
Agreement shall otherwise remain unchanged in all respects.

 

Should you have any questions regarding this amendment No. 1, please do not
hesitate to call me at (650) 289-3078.

 

AGREED AND ACKNOWLEDGED BY:   HERCULES TECHNOLOGY GROWTH CAPITAL, INC.     /s/
Ben Bang   Name: Ben Bang   Title: Senior Counsel       INSPIREMD, INC.      
/s/ Craig Shore   Name: Craig Shore   Title: CFO       INSPIRE M.D. LTD.      
/s/ Craig Shore   Name: Craig Shore   Title: CFO  

 

400 Hamilton Avenue Suite 310 Palo Alto, CA  94301   650.289.3060 650.473.9194
www.HerculesTech.com

 

 

 

 